Title: To James Madison from Thomas Jefferson, 2 August 1806
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Aug. 2. 06.

I return you Mr. Lear’s letters; in which I am sorry to find he says not a word about the Tripoline family.  I presume the family has chosen not to be given up.  I inclose you a letter from Salvatore Bosutti at Malta, which may be filed in the office I presume without answer.  Noble’s letter & sample should I suppose be filed in the patent office.  It may be a charity tho’ it is not a duty to inform him of the steps he ought to take.
The letters from Rogers, after perusal, I will ask the favor of you to return to the Navy office.  The case of the Ketch Gheretti is not a pleasant one to form the commencement of our correspondence with the Ottoman government.  Shall we let it pass without an answer? or give them a solid one?  She had joined our enemies in war against us.  We took her.  Had we considered her crew as Ottoman subjects, we must have hung them up as pirates & perhaps complained to that government.  We thought it a proof of moderation to identify them, as they had done themselves with the Tripolines, to confiscate the vessel, &, on the peace, to discharge them.  But through whom can we answer?
My journey to Bedford is still to be made; but I have not yet fixed a day.  I have retained the papers now sent in expectation you would recieve them in Orange.  Accept affectionate salutations & continued respect

Th: Jefferson

